145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James GORT, Plaintiff-Appellant,v.San Diego Apartment Association, a San Diego apartmentassociation credit checking; San Diego County ApartmentAssociation; San Diego Multi Housing Corporation, San DiegoApartment Association Credit Checking; San Diego AssociationScreening Service; Info Link; Doris Payne; Does 1-100Defendants-Appellees.
No. 97-56154.D.C. No. CV-95-01081-IEG.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 18, 1998.

Appeal from the United States District Court for the Southern District of California Irma E. Gonzalez, District Judge, Presiding.
Before SCHROEDER, TROTT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
We agree with the district court that the San Diego Apartment Association is not a consumer reporting agency subject to the Fair Credit Reporting Act, 15 U.S.C. § 1681g, or Cal.  Civ.Code § 1785.15, and therefore the district court's dismissal of this action is

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellee's motion for judicial notice is denied